                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

KIMBERLY R. SCHLAGER,                     )
                                          )
           Plaintiff,                     )
                                          )
      v.                                  ) No. 4:18 CV 1 RWS
                                          )
NANCY A. BERRYHILL,                       )
Acting Commissioner of Social             )
Security Administration,                  )
                                          )
           Defendant.                     )

                         MEMORANDUM AND ORDER

      Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the Commissioner’s decision denying her applications for disability

insurance benefits and supplemental security income. Because the

Commissioner’s decision is supported by substantial evidence on the record as a

whole, I will affirm the Commissioner’s decision.

                               Procedural History

      On August 19, 2014, Plaintiff Kimberly Schlager filed an application for

Disability Insurance Benefits and Supplemental Security Income (SSI) pursuant to

Titles II and XVI, 42 U.S.C. §§ 401 et seq. and 1381 et seq. These claims were

initially denied on March 5, 2015. Schlager filed a written request for hearing on

March 25, 2015. Schlager alleged an onset date of February 3, 2015, and a
disability based on low back disc herniation with radiculopathy, diffuse myofascial

pain, headaches, panic attacks, and depression. (Tr. 224).

         After a hearing, an ALJ denied Schlager’s application on March 10, 2017.

The Appeals Council denied Schlager’s request for review on November 7, 2017.

Schlager filed a complaint in this Court on January 1, 2018.

         In this action for judicial review, Schlager argues that the ALJ erred in

failing to fully and fairly develop the record supporting denial and failing to

properly consider her residual functional capacity (RFC). Schlager asks that I

reverse the Commissioner’s final decision and remand the matter for further

consideration. For the reasons that follow, I will affirm the Commissioner’s

decision.

                   Medical Records and Other Evidence Before the ALJ

         With respect to the medical records and other evidence of record, I adopt

Schlager’s recitation of facts set forth in her Statement of Undisputed Material

Facts (ECF No. 20) to the extent they are admitted by the Commissioner (ECF

No. 25-1).1 I also adopt the additional facts set forth in the Commissioner’s

Statement of Additional Material Facts (ECF No. 25-2), as they are unrefuted by

Schlager. Additional specific facts will be discussed as needed to address the


1
 The Commissioner makes four clarifications that (1) “Kim Dickherber, a nurse practitioner, treated plaintiff” on
January 7, 2015, (ECF No. 25-1 at ¶ 3), (2) “Plaintiff denied insomnia,” on March 3, 2015, (Id. at ¶ 6),
(3), “although she alleged difficulty initiating sleep, Plaintiff denied insomnia,” on April 30, 2015, (Id. at ¶ 9)” and
(4), “although she alleged difficulty initiating sleep, Plaintiff denied insomnia,” on December 9, 2015, (Id. at ¶ 21).

                                                            2
parties’ arguments.

                                  Legal Standards

      To be entitled to disability benefits, a claimant must prove that she is unable

to perform any substantial gainful activity due to a medically-determinable

physical or mental impairment that would either result in death or which has lasted

or could be expected to last for at least twelve continuous months. 42 U.S.C.

§ 423(a)(1)(D), (d)(1)(a). To determine whether claimants are disabled, the

Commissioner evaluates their claims through five sequential steps. 20. C.F.R. §

404.1520; Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (describing the

five-step process).

      Steps one through three require that the claimant prove (1) she is not

currently engaged in substantial gainful activity, (2) she suffers from a severe

impairment, and (3) her disability meets or equals a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(i)-(iii). If the claimant does not suffer from a listed impairment

or its equivalent, the Commissioner’s analysis proceeds to steps four and five.

Step four (4) requires the Commissioner to consider whether the claimant retains

the RFC to perform her past relevant work. Id. at § 404.1520(a)(4)(iv). The

claimant bears the burden of demonstrating she is no longer able to return to her

past relevant work. Pate-Fires, 564 F.3d at 942. If the Commissioner determines

the claimant cannot return to past relevant work, the burden shifts to the


                                          3
Commissioner at step five to show the claimant retains the residual functioning

capacity (RFC) to perform other jobs that exist in significant numbers in the

national economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).

      The ALJ is required to evaluate the credibility of a claimant’s testimony,

including the claimant’s subjective complaints of pain. Holmstrom v. Massanari,

270 F.3d 715, 721 (8th Cir. 2001). In so doing, the ALJ is not permitted to ignore

the claimant’s testimony even if it is inconsistent with objective medical evidence.

Basinger v. Heckler, 725 F.2d 1166, 1169 (8th Cir. 1984). After considering the

claimant’s testimony, the ALJ may disbelieve that testimony, if it is inconsistent

with the record as a whole. Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990).

To properly evaluate the claimant’s subjective complaints, the ALJ must consider

the factors enumerated in Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984):

             [The] claimant’s prior work record, and observations by
             third parties and treating and examining physicians
             relating to such matters as: (1) the claimant’s daily
             activities; (2) the duration, frequency, and intensity of the
             pain; (3) precipitating and aggravating factors; (4)
             dosage, effectiveness and side effects of medication; and
             (5) functional restrictions.

Id. at 1322. While the ALJ must consider the Polaski factors, she need not

enumerate them specifically. Wildman v. Astrue, 596 F.3d 959, 968 (8th

Cir. 2010). When the ALJ explicitly disbelieves the claimant’s testimony and

gives good reasons for such disbelief, a reviewing court will typically defer to the


                                           4
ALJ’s finding. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility to develop the record fully and fairly in the course of

the non-adversarial administrative hearing. Hildebrand v. Barnhart, 302 F.3d 836,

838 (8th Cir. 2002).

      In reviewing the ALJ’s denial of Social Security disability benefits, my role

is to determine whether the Commissioner’s findings comply with the relevant

legal requirements and are supported by substantial evidence in the record as a

whole. Pate-Fires, 564 F.3d at 942. “Substantial evidence is less than a

preponderance, but is enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusion.” Id. In determining whether the evidence

is substantial, I must consider evidence that both supports and detracts from the

Commissioner’s decision. Id. As long as substantial evidence supports the

decision, I may not reverse it merely because substantial evidence exists in the

record that would support a contrary outcome or because I would have decided the

case differently. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011). I must

“defer heavily to the findings and conclusions of the Social Security

Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (internal

citation omitted).




                                          5
                                The ALJ’s Decision

      The ALJ first found that Schlager met the insured-status requirements of the

Social Security Act through March 31, 2017. (Tr. 12). The ALJ found that

Schlager had not engaged in substantial gainful activity since her alleged onset

date of February 3, 2015. (Tr. 12). The ALJ also determined that Schlager

suffered from the following severe impairments: degenerative disc disease of the

lumbar and cervical spine, acromioclavicular arthrosis and subacromial

impingement of the left shoulder, seronegative rheumatoid arthritis, fibromyalgia,

obesity, major depressive disorder, generalized anxiety disorder, and panic

disorder. (Tr. 13). The ALJ did not find Schlager’s alleged hypothyroidism,

asthma, allergic rhinitis, irritable bowel syndrome, gastroesophageal reflux disease,

migraine headaches, plantar fasciitis, left ovarian cyst, alleged ureterocele, and

alleged manic depression or biopolar disorder to be severe impairments.

(Tr. 13-16). The ALJ determined that Schlager did not have an impairment or a

combination of impairments that equates to one of the listings denominated in

20 CFR 404, Subpt. P, App. 1. (Tr. 16-21).

      Next, the ALJ determined that Schlager retained the residual functional

capacity (RFC) to perform sedentary work as defined in 20 C.F.R. § 404.1567(a)

and § 416.967(a). According to the ALJ, Schlager can

      occasionally stoop, crouch, and climb ramps and stairs; . . . can
      occasionally reach overhead with her left upper extremity; can
                                          6
       frequently use her bilateral upper extremities for handling and
       fingering; . . . and is capable of performing simple, routine tasks in an
       environment where there are only occasional workplace changes and
       where contact with the general public is occasional.
(Tr. 21).

      The ALJ also determined that Schlager

       should never kneel, crawl, or climb ladders, ropes, or scaffolds; . . .
       can have only occasional exposure to vibration as well as to extremes
       of cold and heat; should have no exposure to hazards such as
       unprotected heights and dangerous machinery; would need to alternate
       between sitting and standing every 30 minutes for one to three
       minutes, but would remain on task at the work station while doing so.
(Tr. 21).

      Based on this RFC determination, the ALJ found that Schlager is unable to

perform any past relevant work. (Tr. 35). The ALJ considered Schlager’s

RFC, age, education, work experience, and the Medical Vocational Guidelines to

determine Schlager could make a successful adjustment to other work. (Tr. 35-26).

The ALJ consulted a vocational expert (VE) who identified the following jobs as

representative occupations within Schlager’s RFC: addresser, document preparer,

and tube operator. (Tr. 36). These jobs are categorized as “sedentary exertional,

unskilled occupation[s] with a SVP rating of 2.” (Tr. 36). The VE identified 6,131

addresser jobs, 46,532 document preparer jobs, and 3,134 tube operator jobs

nationally. (Tr. 36). The ALJ therefore determined that Schlager was not disabled

within the meaning of the Social Security Act. (Tr. 36).




                                           7
                                     Discussion

A.    ALJ’s Duty to Develop the Record

      First, Schlager argues that the ALJ did not fully and fairly develop the

record necessary to support her denial. According to Schlager, the record does not

contain medical evidence addressing her ability to function in the workplace, or

otherwise supporting the RFC assessment, during the period of disability. For

example, Schlager argues that Dr. Raymond Leung, who conducted a physical

consultative examination on behalf of the state, should have provided an opinion

on her ability to function in the workplace. (Brief in support of complaint, ECF

No. 19 at 4). Schlager cites other medical records demonstrating the severe

impairments she suffers from. (ECF No. 19 at 5-6 (left shoulder subacromial

decompression, fibromyalgia, tenderness and palpitation in Schlager’s shoulder

and spine, and invertebral disk disorders)). She argues that these impairments

require the ALJ to identify a medical opinion specifically determining her ability to

function in the workplace. (Id. at 4).

      An ALJ has a duty to fairly develop the record if a crucial issue is

underdeveloped. See Smith v. Barnhart, 435 F.3d 926, 930 (8th Cir. 2006); Garza

v. Barnhart, 397 F.3d 1087, 1089-90 (8th Cir. 2005) (per curiam). However, an

ALJ “is not required to seek additional clarifying statements from a treating

physician unless a crucial issue is undeveloped.” Jones v. Astrue, 619 F.3d 963,


                                          8
969 (8th Cir. 2010) (citations omitted). Further, a “claimaint’s failure to provide

medical evidence . . . should not be held against the ALJ when there is medical

evidence that support’s the ALJ’s decision.” Steed v. Astrue, 524 F.3d 872, 876

(8th Cir. 2008) (emphasis in original). When “the medical evidence is ‘silent’ with

regard to work-related restrictions” the fault is not necessary the ALJ’s. Id. In

Steed, for example, the claimant provided diagnostic tests showing actual disc

herniation or bulging, but they were tempered by findings of “mild” or “minimal”

effects. Id. at 875. Based on that and other evidence, the ALJ denied the claim,

and the district court affirmed. The Eighth Circuit affirmed as well, noting that the

“mild” and “minimal” nature of injuries supported the ALJ’s RFC determination.

Id. at 875-76.

      The ALJ in this matter similarly supported her RFC determination on

medical evidence demonstrating limited impairments. The ALJ also described the

basis of her decision at length, (Tr. 21-35), including ample citation to the medical

evidence, full explanations for the weight given to doctors’ opinions, (Tr. 27-32),

and a detailed explanation of the credibility assessed to Schlager’s subjective

complaints, (Tr. 32-35). When discussing Schlager’s degenerative disc disease,

the ALJ cited medical records showing minor disc bulging and mild disc space

narrowing with posterior protrusion. (Tr. 22, 472). Those records also showed no

stenosis for the lumbar spine and no stenosis and no evidence of spondylolisthesis


                                          9
for the cervical spine. (Tr. 23, 322, 470, 721); see Steed v. Astrue, 524 F.3d at 875

(no stenosis supporting ALJ’s denial). When discussing Schlager’s left shoulder,

the ALJ cited medical records showing mild tendinosis and mildly downsloping

acromion, but no rotator cuff or labral tears, (Tr. 24, 402, 432), and minimal

degenerative changes, (Tr. 24, 427). When discussing Schlager’s seronegative

rheumatoid arthritis (RA), the ALJ cited medical records showing minor arthritic

changes, isolated swelling of some finger joints and no erosive changes.

(Tr. 25-26, 474, 506-07). The ALJ used this evidence to determine that Schlager’s

impairments were not as limiting as she alleged, based on a well-considered and

fully-developed record.

      The ALJ provided additional, detailed explanations citing medical evidence

to support her other conclusions. (Tr. 26 (fibromyalgia and fatigue were not as

limiting as alleged); 27 (anxiety, depressed mood, and concentration challenges

were not totally disabling); 32-35 (Schlager’s subjective complaints of pain and

fatigue were contradicted by inconsistent statements). To support her conclusion

that Schlager’s subjective complaints were contradicted, the ALJ identified

evidence that plaintiff “consistently exhibited normal gait without an assistive

device” despite her alleged limited ability to walk. (Tr. 32, e.g., 394, 515, 521,

524, 527, 580-81, 588). The ALJ also noted that Schlager’s “treatment providers

. . . have not advised her to abstain from any activities . . . except immediately after


                                           10
shoulder surgery,” despite her alleged limitations. (Tr. 33). Further, despite

Schlager’s allegation that she must lie down for two hours in the morning and two

hours in the afternoon, her treatment notes show that she denied fatigue repeatedly.

(Tr. 34, e.g., 579, 87, 592, 600, 605, 625, 629). Her treatment notes also did not

include any mention that she needed to nap for four hours a day, despite other

discussion of sleep issues. (Tr. 34).

      By citing and explaining these medical records in detail, the ALJ has fully

and fairly developed the record. I conclude that Schlager’s argument concerning

development of the record provides no basis on which to reverse the ALJ’s

decision.

B.    RFC Determination

      Schlager’s second argument is that the evidence concerning her fatigue, poor

concentration, and seronegative RA contradicts the ALJ’s RFC determination.

Schlager first argues that the ALJ failed to consider how fibromyalgia and

depression caused sleep difficulties, fatigue, and low energy that would make it

impossible for her to work full time. Schlager notes that she reported sleep

challenges nearly every month during the period of disability. (ECF No. 19 at 9).

According to Schlager, the ALJ should have considered that these challenges

would have caused her to miss work frequently or take additional breaks during the

day, making her incapable of reliable full time work. (Id. at 9-10).


                                         11
      The ALJ considered Schlager’s sleep challenges, including her claim that

she would need to nap for two hours, twice a day. (Tr. 34). As mentioned above,

the ALJ rejected this claim based on Schlager’s treatment notes. Specifically,

Schlager denied fatigue repeatedly, (Tr. 34, e.g., 579, 87, 592, 600, 605, 625, 629),

and her treatment notes make no mention her need to sleep during the day. (Tr.

34). The record further demonstrates that the severity of Schlager’s insomnia

varied significantly and appeared to decrease over time. Schlager reported

insomnia on nine doctors’ visits from February to December 2015, but denied

insomnia on seven visits. (Tr. 580, 588, 593, 601, 606, 616, 620, 625, 634, 640,

645, 650, 655, 668, 674, 679, 689). On August 3, 2015 and August 31, 2015,

Schlager reported no insomnia, but that she slept less than four hours a night, or

less than two hours a night, respectively, because of pain. (Tr. 625, 634). On

October 8, 2015, Schlager also reported sleeping less than four hours a night. (Tr.

645). Towards the end of the year Schlager reported sleeping less than six hours a

night, specifically on October 22, November 4, November 18, and December 29.

(Tr. 655, 668, 679, 689). The ALJ properly considered this evidence when

creating Schlager’s RFC, and her decision on this issue is supported by substantial

evidence.

      Second, Schlager argues that the ALJ improperly dismissed her claim that

impaired concentration would prevent her from working. According to Schlager,


                                         12
the ALJ determined that she could concentrate sufficiently because she “recently

finished watching a series of an hour-long dramatic program with several seasons.”

(ECF No. 19 at 10 (citing Tr. 19)). Based in part on that information, the ALJ

found that Schlager could “maintain attention for more than 30 minutes at a time.”

(Id.) The ALJ cited other evidence supporting this conclusion, however.

Specifically, the ALJ noted that Schlager performs household chores that require

some attention, such as laundry and paying bills. (Tr. at 19). The ALJ also cited

treatment notes demonstrating normal attention span and fair concentration, and

mental tests that demonstrated adequate attention and concentration. (Tr. 19-20,

60, 64, 247, 387-88). These other pieces of evidence support the ALJ’s

determination on their own. Additionally, the ALJ accounted for Schlager’s

moderate limitations in concentration by limiting her to simple and routine tasks

(Tr. 19-21). As a result, the ALJ properly considered Schlager’s complaint that

she lacked attention, and his decision on this issue is supported by substantial

evidence.

      Finally, Schlager argues that no substantial evidence supports the ALJ’s

finding that she is capable of “frequent” or even occasional “use of the bilateral

upper extremities for handling and fingering,” as is stated in the RFC. (ECF No.

19 at 10). According to Schlager, the medical evidence indicates that she has a

severe form of RA, specifically seronegative RA. (Id. at 11). She cites evidence


                                          13
from Dr. Sheeran, noting joint tenderness, possible swelling and pain on range of

motion on October 3, 2016. (Id. at 11; Tr. 483). Dr. Sheeran also noted swelling

with tenderness, decreased grip strength, and bilateral wrist swelling, tenderness,

and pain on range of motion on November 1, 2016. (Id. at 11; Tr. 488).

      The ALJ determined that Schlager’s seronegative RA was not as limiting as

she claimed. (Tr. 25-26). In supporting this determination, the ALJ cited other

medical evidence that found only slightly reduced upper extremity strength, normal

strength findings, normal wrist range of motion, and the ability to oppose her

fingers. (Tr. 21, 25-26, 394, 480, 484, 488, 523, 526, 601, 616, 680, 690).

Furthermore, “frequent handling and fingering” of files represents a limitation that

has been previously assessed for mild seronegative RA in the disability context.

See, e.g., Romanus v. Berryhill, No. CV 1:17-14-DCN-SVH, 2017 WL 9289434,

at *6, 9, 15 (D.S.C. Sept. 25, 2017), report and recommendation adopted, No. 1:17-

CV-00014-DCN, 2017 WL 5957737 (D.S.C. Nov. 30, 2017); Gomez v. Astrue,

No. 1:10-CV-01993-SKO, 2012 WL 947235, at *8-9 (E.D. Cal. Mar. 20, 2012);

Romanus v. Berryhill, No. 1:17-CV-00014-DCN, 2017 WL 5957737, at *2

(D.S.C. Nov. 30, 2017). This limitation may seem unaccommodating, namely for

its use of the word “frequent.” However, I conclude that the ALJ based this

limitation on the substantial evidence cited above.




                                         14
                                   Conclusion

      Because substantial evidence on the record supports the ALJ’s decision, I

must affirm the Commissioner’s decision.

      Accordingly,

      IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and Schlager’s complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.




                                         RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE
Dated this 26th day of March, 2019.




                                        15
